Citation Nr: 0305816	
Decision Date: 03/27/03    Archive Date: 04/08/03	

DOCKET NO.  02-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the RO's April 3, 1991, rating decision should be 
reversed or amended due to clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1956 to January 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) as the result of a January 2002 rating decision by 
the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas.

In March 2003, the veteran's representative raised 
contentions to the effect that service connection is 
warranted for loss of use of a creative organ.  He also 
raised contentions to the effect that an increased 
schedular rating is warranted for each of the veteran's 
lower extremity disorders and that such a question is 
inextricably intertwined with the CUE issue which has been 
certified to the Board on appeal.  The questions raised by 
the representative have not been adjudicated by the RO or 
otherwise developed for appellate purposes.  Therefore, the 
Board has no jurisdiction over either question, and they 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 
1991 and Supp. 2001); 38 C.F.R. § 20.101 (2002).  
Accordingly, they are referred to the RO for an appropriate 
response.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated April 3, 1991, 
the RO granted the veteran special monthly compensation 
(SMC) for the loss of use of both feet under 38 U.S.C.A. 
§ 1114(l).  

2.  The RO's April 3, 1991, rating decision was reasonably 
supported by the evidence then of record and the prevailing 
legal authority and did not involve CUE. 




CONCLUSION OF LAW

The criteria for reversing or amending the RO's April 3, 
1991, rating decision have not been met.  38 C.F.R. 
§ 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Facts

By a rating action, dated in September 1976, the RO granted 
the veteran's claim of entitlement to service connection 
for lumbosacral strain with degenerative joint disease and 
assigned a 10 percent disability rating, effective February 
1, 1976.  The RO also granted the veteran's claim of 
entitlement to service connection for bilateral varicose 
veins, postoperative, and assigned a 10 percent disability 
evaluation, also effective February 1, 1976.  

In February and March 1985, the veteran underwent a bone 
scan was compatible with the diagnosis of Paget's disease.  
A CT scan was compatible with a diagnosis of hemangioma at 
L3.  Therefore, the veteran was referred to the University 
of Kansas Medical Center for further evaluation.

VA outpatient records, dated from May 1985 to July 1985, 
show the veteran continued to be followed for an hemangioma 
at L3.  

In July 1985, the veteran was seen at the department of 
radiation oncology at the University of Kansas Medical 
Center.  He reported a 20-year history of low back pain 
which had progressed over the past year to the point where 
he was able to stand for only short periods of time.  It 
was felt that the veteran had an hemangioma at L3, and he 
was referred for radiation treatment.  It was decided not 
to do a biopsy, because of the high risk of severe bleeding 
from the site.  He denied any weakness or numbness of his 
extremities.  Following the examination, the examiner 
concluded that the only treatment option was radiation 
therapy.  Thereafter, over a period of 30 days in July and 
August 1985, the veteran underwent radiation treatment from 
L2 to L4.  

During follow-up treatment in September 1985, the veteran 
stated that the pain in his low back was essentially 
unchanged, but that he noted some pain in the rectum with 
some blood on the tissue paper.  He was scheduled for a 
colonoscopy and barium enema.  On physical examination, 
there was no significant lymphadenopathy and minimal skin 
changes were seen in the radiation field.

During a VA orthopedic examination in January 1986, the 
veteran stated that he had had no change in his pain and no 
neurologic symptoms.  He did complain of some lower leg 
pain near the ankle that he had had since venous stripping 
in 1962.  The assessment was back pain, probably secondary 
to hemangioma.  The examiner noted that there was no 
evidence of new nerve root compression.  X-rays of the 
lumbar spine continued to show the presence of an 
hemangioma at L3, as well as mild osteoarthritic spurring 
in the anterior aspect of L4.

In August 1986, the veteran was hospitalized by the VA for 
the evaluation of his leg pain with the possibility of 
thrombophlebitis.  Following hospital work up, the examiner 
doubted that the veteran had thrombophlebitis.  The 
impression was leg and back pain of unknown etiology.

From October 1986 to December 1986, the veteran was 
followed by the VA on an outpatient basis.  He was issued a 
TENS unit for his hemangioma at L3 with chronic pain.  

In July 1987, the veteran was hospitalized by the VA 
primarily for degenerative joint disease of the lumbar 
spine.  It was noted that the history of his hemangioma 
at L3 was clinically stable.  It was felt that the 
veteran's back problems were mechanical in nature, 
primarily due to degenerative joint disease and obesity 
with no neurologic deficit.  

From October 1987 to November 1987, the veteran was 
hospitalized by the VA for complaints of burning pain in 
both upper legs; pressure-type pain in both knees; and 
weakness in the right leg.  The diagnosis was L3 
hemangioma, post radiation for leg pain and paresthesia.  
The veteran was prescribed Dilantin for his leg pain.  

In December 1987, the veteran was seen by the VA 
Rehabilitation Medicine Service for complaints of right leg 
weakness and an inability to dorsiflex his right ankle.  
The assessment was history of lumbar hemangioma. 

An MRI of the lumbar spine, performed in December 1987, 
revealed changes of previous radiation treatment at L2, L3, 
and L4 and partially at L5.  There was evidence of 
hemangioma involvement posteriorly in the body of L3 and on 
the left side of the body at T12.  

During a VA examination in January 1988, the veteran 
complained of a burning feeling on the skin of his upper 
leg area.  He stated that he was unable to lift his right 
leg and had trouble walking and getting up, etc.  He also 
stated that his left leg was starting to have limited 
function.  He noted that he could not sit in a chair for 
any length of time, nor could he stand on his legs for any 
length of time.  He reported shooting pains in his legs, as 
well as some giving way of his left knee.  

During the examination, the veteran complained generally of 
bilateral leg numbness, weakness, and right footdrop.  
Strength testing revealed that right dorsiflexion was 0/5.  
Strength of the extensor hallucis longus was 1/5.  
Sensation was decreased to light touch in the bilateral 
lower extremities, and in the L4, L5, and S1 dermatomes.  
Reflexes in the ankle and knee were 0/4, bilaterally.  The 
muscle groups on the left were 4/5 in all.  The impression 
was status post radiation treatment for spinal meningioma 
with right footdrop and bilateral lower extremity weakness.  

During a VA neurologic consultation in February 1988, 
muscle testing in the left lower extremity was 4+ to 5/5.  
The following findings were made in the right lower 
extremity:  Quadriceps - 0/5; dorsiflexion of the foot - 
0/5; iliopsoas - 0/5; hamstrings - 3/5; knee flexor - 4+/5; 
foot plantar flexor - 4+/5.  Plantar reflexors were down 
going.  The veteran reported that he was unable to walk 
without crutches.  Nerve conduction studies were within 
normal limits.  An electromyogram of the paraspinal muscles 
was consistent with radiation damage.  An MRI revealed an 
hemangioma at L3 and T12 and changes of previous radiation.  

In August 1988, the Chief of Staff at the VA Medical Center 
in Wichita, Kansas, reviewed the veteran's history and 
believed that the veteran was suffering from radiation 
necrosis involving the cauda equina.  He noted that the 
veteran continued to have back pain and that he suffered 
from paralysis and numbness of the legs, most likely the 
result of radiation damage.  

By a rating action, dated in August 1988, the RO granted 
the veteran VA compensation benefits for radiation nerve 
damage in his legs.  38 U.S.C.A. § 351 (now 38 U.S.C.A. § 
1151).  An 80 percent schedular evaluation was assigned for 
his right leg impairment and a 60 percent evaluation was 
assigned for his left leg impairment.  Each rating was 
effective October 9, 1985.  In addition, the veteran was 
granted SMC under 38 U.S.C.A. § 314(k); 38 C.F.R. § 3.350.  

VA outpatient treatment records, dated from August 1988 to 
November 1988, show that the veteran continued to be 
followed for disability in his back and legs.  In September 
1988, the veteran was evaluated by the Rehabilitation 
Medicine Service for a larger wheelchair and for a lift 
chair.  He demonstrated a full passive range of motion of 
the lower extremities with no sensation below L1.  Motor 
testing revealed the following:  Right quadriceps - 1/5; 
right knee flexors - 4/5; other muscles in the right lower 
extremities - 0/5; left hip flexor - 4/5; left hip extensor 
- 3/5; left knee extensors - 1/5; left knee flexors - 4/5; 
left dorsiflexor - 3/5; and plantar flexor - 4/5.  Reflexes 
were nonexistent in the lower extremities.

During a VA neurologic consultation in August 1988, motor 
strength was 0/5 in the veteran's legs, and his knee jerks 
and ankle jerks were nonexistent.  The impression was 
paraparesis.  

During treatment at the VA arthritis clinic in October 
1988, it was noted that the veteran had paraplegia due to 
radiation of the spine.  

During a November 1988 VA neurologic consultation, the 
veteran demonstrated minimal plantar flexion and 
dorsiflexion of the right foot, 2/5.  The knee jerks and 
ankle jerks were absent.  In November 1988, the veteran was 
given a reacher due to his confinement to a wheelchair.

In May 1989, the veteran was hospitalized by the VA, 
primarily for erythema of the scrotum, due to irritant use.  
His lower extremities were swollen and demonstrated one-
plus edema to the knee.  

In October 1990, the veteran was hospitalized by the VA, 
primarily for seborrheic dermatitis.  It was noted that he 
had paraplegia due to an hemangioma.  He complained of 
increasing pain in his right leg.  He was reportedly able 
to stand and put full weight on the leg.  His legs were 
swollen.  There was no discoloration.  There was localized 
pain in the distal area of his left leg.  It was noted that 
he had been paraplegic since 1985.  

In February 1991, the veteran underwent a VA general 
medical examination.  He complained that his legs retained 
fluid and that there were raw spots on his upper leg, which 
did not heal.  He also reported that his legs hurt and that 
he could not sleep at night.  He stated that his leg jumped 
uncontrollably and that he had pain in the knee area.  He 
also stated that the top parts of his foot was sore to the 
touch and that his shin bone hurt.  He reported muscle 
spasms in his lower back and in his legs.  He stated that 
he was confined to a wheelchair.  Following the general 
medical examination, the diagnoses were exogenous obesity; 
paraplegia secondary to hemangioma with radiation; 
palindrome rheumatism; and varicose veins of the lower 
extremities.  The veteran was referred for orthopedic and 
neurologic consultations.

During a March 1991 VA orthopedic examination, the veteran 
was to be examined specifically to determine the remaining 
function in his lower extremities.  The examiner noted that 
the veteran was a massive paraplegic in a wheelchair and 
stated that he was unable to fully evaluate the veteran.  
X-rays of the lumbosacral spine revealed no change compared 
to those dating back to 1970.  They continued to suggest 
the presence of an hemangioma at the third lumbar vertebral 
body.  

During a VA neurologic examination in March 1991, the 
veteran demonstrated a trace of motor strength in 
dorsiflexion and plantar flexion on the right.  In the left 
foot, there was a trace of plantar flexion.  The lower 
extremities were areflexic and demonstrated decreased 
sensation to touch.  Following the neurologic examination, 
the assessment was paraparesis and radiation plexopathy.  

By a rating action on April 3, 1991, the RO granted the 
veteran entitlement to SMC under 38 U.S.C. § 314(l) and 
38 C.F.R. § 3.350(b), due to the loss of use of both feet.  
The effective date of that SMC was June 5, 1990.  On April 
29, 1991, the veteran was notified of that decision, as 
well as his appellate rights; however, a Notice of 
Disagreement was not received with which to initiate the 
appellate process.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. 
§ 19.129(a) (1990).  Accordingly, that decision became 
final under the law and regulations then in effect.  
38 U.S.C.A. § 4005 (1988); 38 C.F.R. § 19.192 (1990).

II.  Analysis

The veteran contends that at the time of the RO's decision 
in April 1991, he should have been assigned a higher level 
of SMC due to his service-connected residuals of radiation 
therapy to both legs.  He states that he had completely 
lost the use of his legs not just his feet.  The veteran 
and his representative note that on several occasions in 
the April 1991 rating decision, the rater referred to the 
loss of use of both lower extremities.  They also note that 
medical records completed at about that time reveal that 
the veteran was paraplegic and in a wheelchair.  That is, 
they maintain that he had lost all balance and propulsion.  
Accordingly, they maintain that in April 1991, the veteran 
should have had a higher level of SMC under 38 U.S.C. 
§ 314(m), rather than that assigned under 38 U.S.C. 
§ 314(l).  

In April 1991, disability evaluations were determined by 
comparing the manifestations of a particular disability 
with the criteria set forth in the diagnostic codes (DC's) 
of the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155, 38 C.F.R. Part 4 (2002).  The percentage ratings 
represented, as far as could practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there was a question as to which of 
two evaluations would be applied, the higher evaluation was 
to be assigned if the disability picture more nearly 
approximated the criteria required for that rating.  
Otherwise, the lower rating was to be assigned.  38 C.F.R. 
§ 4.7. 

For certain disabilities, the veteran was entitled to a 
higher level of compensation or SMC.  For example, SMC was 
warranted if the veteran, as the result of service-
connected disability, suffered the anatomical loss or loss 
of use of both feet.  38 U.S.C.A. § 314(l) (1988); 
38 C.F.R. § 3.350(b) (1990).  

Loss of use of a hand or a foot was held to exist when no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination was to be made on 
the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis; for example: 

(a)	Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 
1/2 inches or more, constitute loss of use of the hand 
or foot involved. 
(b)	Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances and 
other concomitants 
(c)	confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot. 

38 C.F.R. § 3.350(b)(1).

A higher level of SMC was warranted if the veteran, as the 
result of service-connected disability, had suffered the 
anatomical loss or loss of use of both legs at a level, or 
with complications, preventing natural knee action with 
prostheses in place.  38 U.S.C.A. § 314(m) (1988); 
38 C.F.R. § 3.350(c) (1990).

In determining whether there was natural elbow or knee 
action with prosthesis in place, consideration was to be 
based on whether use of the proper prosthetic appliance 
required natural use of the joint, or whether necessary 
motion was otherwise controlled, so that the muscles 
affecting joint motion, if not already atrophied, would 
become so.  If there was no movement in the joint, as in 
ankylosis or complete paralysis, use of a prosthesis was 
not to be expected, and the determination was to be made as 
though there were one in place.  38 C.F.R. § 3.350(c)(2).

Previous determinations which are final and binding, 
including decisions concerning degree of disability and 
other issues, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter, Court) has consistently stressed the rigorous 
nature of the concept of CUE, stating that such is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The mere misinterpretation of facts does not constitute 
CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
A finding of CUE must be based on the record and the law 
that existed at the time of the prior decision.  Russell at 
313-14.  Subsequently developed evidence may not be 
considered in determining whether error existed in the 
prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

A review of the evidence discloses that in July and August 
1985, the veteran underwent radiation therapy in connection 
with a hemangioma at L3.  During the years following that 
therapy, he began to develop increased pain, burning, and 
weakness in his lower extremities, and in December 1987 and 
January 1988, he complained of limitation of function, 
including difficulty walking.  Diminished strength, 
decreased sensation and absent reflexes at the knee and 
ankle were reported, and in approximately August 1988, he 
was confined to a wheelchair.  The various diagnoses 
included paresis (e.g., August 1988, March 1991) and 
paraplegia (e.g., October 1988, March 1991), and in March 
1991, the veteran underwent neurologic and orthopedic 
examinations to determine specifically what function 
remained in his lower extremities.  The orthopedic examiner 
stated that the veteran was a massive paraplegic but was 
unable to fully evaluate the veteran.  The neurologic 
examiner noted that the veteran's lower extremities were 
areflexic; however, he found evidence of a trace of motor 
strength in both lower extremities and diminished, but not 
absent, sensation.  Therefore, he concluded that the 
veteran had paraparesis and radiation plexopathy.  

After evaluating the foregoing, the Board finds that in 
April 1991, the RO appropriately reviewed all of the 
evidence on file and applied the correct law and 
regulations.  Although the veteran was confined to a 
wheelchair, there was evidence of paresis (as opposed to 
paraplegia) of the lower extremities as late as March 1991.  
Thus it cannot be said that it was clearly and unmistakably 
erroneous to conclude that the veteran had completely lost 
the use of his legs.  Indeed, the critical factor was 
whether the veteran's service-connected disability 
prevented natural knee action with prostheses in place.  
There was no evidence to that end, and to conclude 
otherwise, one would have to reevaluate and reweigh the 
evidence.  As noted above, such a process cannot result in 
a finding of CUE.  Accordingly, there is no basis to 
reverse or amend the RO's decision of April 3, 1991.  

In arriving at this decision, the Board notes that in 
October 2002, the veteran's representative emphasized that 
the April 1991 RO decision had referred to the fact that 
the veteran had lost the use of both lower extremities.  
Therefore, the representative contended that the decision 
could have been referring to the loss of use of the legs, 
as opposed to the loss of use of the feet.  The April 1991 
decision, however, specifically concluded that the veteran 
had lost the use of his feet and never mentioned the loss 
of use of his legs.  Moreover, the enabling regulations at 
38 C.F.R. § 3.350(b)(1) specifically discuss the criteria 
for loss and loss of use of an "extremity" in regard to 
SMC under 38 C.F.R. § 3.350(l).  They do not refer to loss 
and loss of use of an "extremity" with respect to SMC 
under 38 C.F.R. § 3.350(m).  Accordingly, such argument is 
of no force or effect in resolving the CUE issue in the 
veteran's favor.




ORDER

The request to reverse or amend the RO's April 3, 1991, 
rating action on the basis of CUE, is denied.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

